Citation Nr: 0010088	
Decision Date: 04/14/00    Archive Date: 04/20/00

DOCKET NO.  98-08 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an increased rating for residuals of a 
shell fragment wound (SFW) of the anterior surface of the 
left shoulder (minor), extending to the chest, with retained 
foreign bodies and tender scarring, currently evaluated as 10 
percent disabling and protected.

3.  Entitlement to an increased rating for residuals of a SFW 
of the left knee, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased rating for a residual SFW 
scar of the right knee and tibia, currently evaluated as 10 
percent disabling.

5.  Entitlement to an increased (compensable) disability 
rating for a residual SFW scar of the left lower extremity.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969.  His DD Form 214 shows that his primary 
military occupational specialty was that of a Light Weapons 
Infantryman.

The Atlanta, Georgia, Department of Veterans Affairs (VA), 
Regional Office (RO) received the veteran's claims for 
service connection and increased ratings in January 1997.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 1998 rating decision of the Atlanta 
VARO, which denied entitlement to the benefits sought.  The 
veteran filed a timely notice of disagreement, and was issued 
a statement of the case (SOC) in April 1998.  The RO received 
his substantive appeal later that month.  Parenthetically, it 
is noted that on July 3, 1997, various amendments became 
effective as to sections of the VA Schedule for Rating 
Disabilities pertaining to Muscle Injuries.  The veteran was 
informed of these new regulations in the April 1998 SOC.

In August 1998, the veteran presented testimony at a personal 
hearing held by the undersigned at the local VARO.  During 
the hearing course, the veteran withdrew his claim for an 
increased (compensable) disability rating for residual SFW 
scars of the thighs from appellate consideration pursuant to 
38 C.F.R. § 20.204 (1999).  In addition, he also submitted 
additional evidence, with a waiver of initial RO 
consideration, pursuant to the strictures of 38 C.F.R. § 
20.1304 (1999).


FINDINGS OF FACT

1.  The veteran's routine exposure to hazardous noises is 
conceded by virtue of his military occupational specialty 
(MOS) and combat exposure during the Vietnam era.

2.  A bilateral sensorineural hearing loss disability was 
present prior to the veteran's period of active duty service, 
and was noted on his November 1967 enlistment examination 
report; thereby rebutting the presumption of soundness on 
entry.

3.  The veteran's bilateral hearing loss disability is not 
shown to have undergone an adverse pathological change during 
service or within the applicable presumptive period.

4. The veteran has not submitted evidence sufficient as to 
justify a belief by a fair and impartial individual that his 
claim for service connection for bilateral hearing loss is 
plausible.

5.  The veteran's left hand is his non-dominant (minor) hand.

6.  The veteran's residuals of a SFW of the left shoulder 
extending to the chest, as shown by recent VA examination, 
are primarily manifested by an elliptical scar on the left 
anterior chest area which is well-healed, non-tender, 
slightly disfiguring and slightly retracted with x-ray 
evidence of small residual metallic fragments in the soft 
tissue of the shoulder, and complaints of recurrent pain.

7.  The veteran's residuals of a SFW of the left knee, as 
shown by recent VA examination, are primarily manifested by a 
linear, vertically oriented, non-tender, disfiguring scar on 
the anteromedial aspect adjacent to the medial surface of the 
patella with x-ray evidence of a metallic fragment overlaying 
the medial femoral condyle, and complaints of recurrent pain.

8.  The veteran's SFW scar of the right knee and tibia, as 
shown by recent VA examination, is non-tender but disfiguring 
and is located on the anteromedial surface of the right knee 
with x-ray evidence of metallic fragments overlaying the 
right tibia and medial right femoral condyle, with complaints 
of recurrent pain.

9.  The veteran's SFW scar of the left lower extremity, as 
shown by recent VA examination, is linear but pink and is 
located on the anteromedial surface of the foreleg, midway 
between the knee and ankle with x-ray evidence of metallic 
fragments in the left tibia, and complaints of pain.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
bilateral hearing loss is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).  

2.  The schedular criteria for a disability rating in excess 
of 10 percent for residuals of a SFW of the anterior surface 
of the left shoulder (minor) extending to the chest, with 
retained foreign bodies and tender scarring, are not met.  38 
U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 3.321, 
Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, Diagnostic 
Codes 5301, 7803-05 (1996) and (1999).

3.  The schedular criteria for a disability rating in excess 
of 10 percent for residuals of a SFW of the left knee are not 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 
3.321, Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
Diagnostic Codes 5257, 7803-05 (1999).

4.  The schedular criteria for a disability rating in excess 
of 10 percent for a residual SFW scar of the right knee and 
tibia are not met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. § 3.321, Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 
4.40, Diagnostic Codes 7803-05 (1999).

5.  The schedular criteria for an increased (compensable) 
disability rating for a residual SFW scar of the left lower 
extremity are not met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. § 3.321, Part 4, including §§ 4.1, 4.2, 4.7, 
4.7, 4.10, 4.40, Diagnostic Codes 7803-05 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

"[A] person who submits a claim for benefits under a law 
administered by the Secretary [of Veterans Affairs] shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  The threshold question to be answered in 
this case is whether the appellant has presented evidence of 
a well grounded claim; that is, a claim  which is plausible.  
In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997) cert. 
denied, sub nom. Epps v. West, 118 S.Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit held 
that, under section 5107(a), the VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.

More recently, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
issued a decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  In that decision, the Court 
addressed and rejected the appellant's newly raised argument 
on appeal that, by virtue of various regulations, VA 
ADJUDICATION PROCEDURE MANUAL M21-1 provisions, and Compensation & 
Pension Service (C&P) policy concerning the development of 
claims, VA has taken upon itself a duty to assist in fully 
developing the facts pertinent to a claim even in the absence 
of a well grounded claim.  Because there is no duty to assist 
under 38 U.S.C. § 5107(a) absent the submission of a 
well-grounded claim, the Court held that the Secretary cannot 
undertake to assist a veteran in developing facts pertinent 
to his or her claim until such a claim has first been 
established.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Where a veteran has served for 90 days or more during a 
period of war or following peacetime service on or after 
January 1, 1947, and sensorineural hearing loss (an organic 
disease of the central nervous system) becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, it shall be presumed to have 
been incurred in service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).

A veteran who had wartime service or peacetime service, after 
December 31, 1946, is presumed to be in sound condition 
except for those defects noted when examined and accepted for 
service.  Clear and unmistakable evidence that a disability 
which was manifested in service existed before service will 
rebut this presumption.  38 U.S.C.A. §§ 1111, 1132 (West 
1991).  A preexisting injury or disease, in turn, will be 
considered to have been aggravated by active service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (1999).  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during wartime service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(b) (1999).  The specific finding requiring 
that an increase in disability during peacetime service is 
due to the natural progress of the condition will be met when 
the available evidence of a nature generally acceptable as 
competent shows that the increase in severity of a disease or 
injury or acceleration in progress was that normally to be 
expected by reason of the inherent character of the condition 
or influence peculiar to military service.  Consideration 
will be given to the circumstances, conditions, and hardships 
of service.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 
3.306(c) (1999).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000 or 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of frequencies 500, 
1000, 2000, 3000 or 4000 hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (1999).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).

A review of the record included the veteran's service medical 
records, which show that he had an essentially normal 
clinical evaluation on induction examination in November 
1967.  On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
------
45
LEFT
10
10
25
------
45

The examiner noted that these findings were non-disqualifying 
(ND), and the veteran was cleared for entry.

There was no mention of the veteran's bilateral hearing loss 
disability during his period of active duty service.  
However, he did incur multiple SFWs as a result of stepping 
on a 'booby trap' while serving in Vietnam.  The veteran's 
October 1969 separation examination report reflects an 
essentially normal clinical evaluation.  The examiner noted 
multiple fragment wounds of the arms and legs with muscle 
loss.  On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
------
40
LEFT
0
0
0
------
40

On VA general medical examination in January 1970, it was 
noted that the ear canals were open.  The ear drums were 
intact with no perforation or discharge.  The examiner noted 
that there was no hearing loss.

On VA general medical examination in November 1997, the 
veteran stated that he had a hearing loss since getting out 
of service, and that it had gotten pretty bad in the prior 5 
years.  He stated that he got hearing aids about 1.5 years 
prior to the examination.  On physical examination, it was 
noted that the veteran presented wearing hearing aids, which 
were removed for the purpose of examination.  The external 
ear canals were clear.  The tympanic membranes were intact.  
There was no evidence of otitis media or externa.  Weber's 
test lateralized to the right.  Rhinne's test showed air 
conduction greater than bone conduction bilaterally.  The 
veteran was unable to perceive the noise from rubbing of hand 
digits when held close to the ears, but could detect the 
vibration of a 2,048 cycle per second tuning fork with both 
ears.  The diagnoses included bilateral sensorineural hearing 
loss.

In August 1998, the veteran presented testimony at a personal 
hearing held by the undersigned at the local VARO.  The 
veteran testified that he was never informed of his bilateral 
hearing loss disability prior to entry, and was routinely 
exposed to noises from large weapons fire and tanks.  He 
stated that his hearing loss was noted only 2.5 years prior, 
after which he was issued hearing aids.  He noted that after 
discharge, he found work setting up mobile homes and stacking 
furniture at a furniture factory.  The veteran further 
pointed out that he drove a gravel truck for two days and had 
to stop because of symptomatology related to his left leg.  
Therefore, he had not been around anything that would be 
classified as an extremely noisy occupation or a hazard to 
his hearing deficiency, other than running a 'weed eater' or 
his lawn mower.

At the conclusion of his hearing, the veteran submitted 7 
pages of medical records, with an initial waiver of RO 
consideration.  The VA treatment records show that the 
veteran was issued hearing aids in September 1996.  The 
veteran also included an audiogram which shows significant 
bilateral hearing loss disability; however, the document is 
undated, the medical provider cannot be identified and the 
document does not identify the veteran as the patient.

Generally, to establish service connection there must be 
medical evidence of a current disability, see Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997) (expressly adopting definition of well-
grounded claim set forth in Caluza, supra), petition for 
cert. filed, No. 97- 7373 (Jan. 5, 1998); Heuer v. Brown, 7 
Vet. App. 379 (1995); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Positive medical evidence of a nexus may be 
rebutted, in an appropriate case, by medical evidence that 
demonstrates the significance of a lack of continuity of 
symptomatology.  Rose v. West, 11 Vet. App. 169, 171-72 
(1998).  An alternative method, under 38 C.F.R. § 3.303(b) 
(1999), is that there may be a "chronic" disease which 
manifests and is identified as such in service and the same 
condition currently exists; or if a disease manifests itself 
during service but is not identified until later and there is 
a showing of post-service continuity of symptoms and medical 
evidence relates the symptoms to the current condition.  
Rose, supra (citing Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997)). 

For veterans who engaged in combat with the enemy during 
active service, the regulations provide that "the Secretary 
shall accept as sufficient proof of service-connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence of aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran ... Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary."  38 U.S.C.A. § 
1154(b) (West 1991); 38 C.F.R. § 3.304(d) (1999).  The Court 
has clarified that the term 'service connection' is used in 
section 1154(b) to refer to proof of incurrence or 
aggravation, rather than to the legal standard for 
entitlement to payments for disability.  Velez v. West, 11 
Vet. App. 148, 153 (1998).

The Federal Circuit has held that, while § 1154(b) does not 
create a statutory presumption that a combat veteran's 
alleged disease or injury is service-connected, it does 
considerably lighten the burden on the veteran who seeks 
benefits for an allegedly service-connected disease or injury 
and who alleges that the disease or injury was incurred in, 
or aggravated by, combat service.  Collette v. Brown, 82 F. 
3d 389, 392 (1996) (citations omitted).  More recently, the 
Court in addressing section 1154(b) explained that the 
provision of this section "does not provide a substitute for 
medical nexus evidence, but rather serve only to reduce the 
evidentiary burden for combat veterans with respect to the 
second Caluza requirement, the submission of evidence of 
incurrence or aggravation of an injury or disease in 
service."  Kessel v. West, 13 Vet. App. 9 (1999) (en banc) 
(citations omitted) (overruling Arms v. West, 12 Vet. 
App. 188 (1999), to the extent that the decision might be 
read as establishing by holding or implying in dicta that 
once a combat veteran has established 'service connection' 
under 1154(b), his claim may only be denied if the evidence 
to the contrary rises to the level of "clear and 
convincing" evidence).

In the instant case, the veteran may have presented 
"satisfactory evidence," his service records and his 
statements under penalty of perjury, as to the exposure to 
loud noises while engaging the enemy in wartime service.  See 
38 U.S.C.A. 
§ 1154(b) (West 1991).  Nevertheless, in order for a claim to 
be well grounded, there must be competent evidence of current 
disability, objective evidence of the incurrence or 
aggravation of a disease or injury during service, and a 
nexus between the in-service injury or disease and the 
current disability.  See Caluza, supra.  The non-
disqualifying bilateral hearing loss noted on induction 
examination in November 1967 underwent a positive, rather 
than negative, change during the veteran's period of active 
duty.  Although the veteran has testified that he began to 
notice hearing loss soon after service, the evidence of 
record does not contain any evidence of treatment until 1996, 
some 27 years after discharge from military service.  
Moreover, a nexus between his current hearing loss disability 
and service has not been demonstrated by competent medical 
evidence. The Board again notes that this wartime veteran's 
present statements and testimony do not satisfy the medical 
nexus requirement in service connection cases.  See Kessel, 
supra.  Indeed, lay parties are not competent to provide 
probative evidence as to matters requiring expertise derived 
from specialized medical education and training.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Grottveit 
v. Brown, 5 Vet. App 91 (1993).

Under these circumstances, the Board concludes that the 
veteran has not met the initial burden of presenting evidence 
of a well grounded claim for service connection for bilateral 
hearing loss, as imposed by 38 U.S.C.A. § 5107(a) (West 
1991).  The claim, therefore, must be denied.  Since the 
veteran has failed to present a well grounded claim for 
service connection for bilateral hearing loss, VA has no duty 
to assist him in the development of facts pertaining to the 
claim.

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with each VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claim well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).

Increased Ratings

The veteran's increased rating claims are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented claims which are plausible.  
Generally, claims for increased evaluations are considered to 
be well grounded.  Claims that conditions have become more 
severe are well grounded where the conditions were previously 
service-connected and rated, and the claimant subsequently 
asserts that higher ratings are justified due to an increase 
in severity since the original ratings.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1999).  When a question arises as to which of 
two evaluations shall be assigned, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).

VA also has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issue raised in the record and to explain the 
reasons used to support the conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. § 4.1 (1999), that 
requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 (1999) which requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.10 (1999) states that, in cases of functional 
impairment, evaluations are to be based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40 (1999).  See also DeLuca v. Brown, 8 Vet. App. 
202, at 204-206, 208 (1995).  These requirements for the 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decision based upon a single, incomplete or inaccurate report 
and to enable VA to make a more precise evaluation of the 
disability level and any changes in the condition.

In the instant case, the veteran was granted service 
connection and assigned a 10 percent disability rating for 
residuals of a SFWs of the anterior surface of the left 
shoulder, extending to the chest, with retained foreign 
bodies and tender scarring, by rating decision issued in 
February 1970.  This 10 percent disability rating is 
protected under 38 C.F.R. § 3.951 (1999), as it has been in 
effect for over 20 years.  The medical evidence of record 
confirms that his left hand is his non-dominant (minor) 
extremity.  See 38 C.F.R. § 4.69 (1999).  The veteran was 
also granted service connection for scars, residuals of SFWs 
of the left knee, right knee and tibia and left lower 
extremity and assigned a noncompensable disability evaluation 
for each.  In a May 1982 rating decision, the disability 
evaluations for residuals of SFWs of the left knee and left 
lower extremity were increased to 10 percent disabling.     

A noncompensable disability evaluation is warranted for a 
slight injury to Muscle Group I (extrinsic muscles of the 
shoulder girdle) of the minor upper extremity.  A 10 percent 
evaluation requires moderate disability.  A 20 percent 
evaluation requires a moderately severe injury.  A 30 percent 
evaluation requires a severe injury.  38 C.F.R. Part 4, 
Diagnostic Code 5301 (1996) and (1999).  In addition, 
limitation of motion of the minor arm to either approximately 
shoulder level (90 degrees) or midway between the side and 
shoulder level warrants a 20 percent disability evaluation.  
A 30 percent evaluation is required where motion of the major 
arm is limited to 25 degrees from the side.  38 C.F.R. Part 
4, Diagnostic Code 5201 (1999).

Slight impairment of either knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
disability.  A 20 percent disability evaluation requires 
moderate impairment.  A 30 percent disability evaluation 
requires severe impairment.  38 C.F.R. Part 4, Diagnostic 
Code 5257 (1999).  Limitation of flexion of either leg to 30 
degrees warrants a 20 percent evaluation.  A 30 percent 
evaluation requires that flexion be limited to 15 degrees.  
38 C.F.R. Part 4, Diagnostic Code 5260 (1999).  Limitation of 
extension of either leg to 15 degrees warrants a 20 percent 
evaluation.  A 30 percent evaluation requires that extension 
be limited to 20 degrees.  38 C.F.R. Part 4, Diagnostic Code 
5261 (1999).

According to 38 C.F.R. Part 4, Diagnostic Code 7805 (1999), 
scars are to be rated based upon the limitation of function 
of the affected part.  In the case of superficial scars a 10 
percent disability evaluation is warranted for those that are 
poorly nourished with repeated ulceration, 38 C.F.R. Part 4, 
Code 7803 (1999), or which are tender and painful on 
objective demonstration, 38 C.F.R. Part 4, Diagnostic Code 
7804 (1999).

In rating a disability from injuries of the musculoskeletal 
system, attention is given to the deeper structures injured, 
bones, joints and nerves.  38 C.F.R. § 4.72 (1996).  For VA 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56 (b) (1999).

A moderate muscle disability requires that there be a through 
and through or deep penetrating wounds of relatively short 
track by single bullet or small shell or shrapnel fragment 
are to be considered as of at least moderate in degree.  
There must also be an absence of explosive effect of a high 
velocity missile and of residuals of debridement or of 
prolonged infection.  Objective medical findings of such 
injury would include entrance and (if present) exit scars 
linear or relatively small and so situated as to indicate 
relatively short track of missile through and through muscle 
tissue; signs of moderate loss of deep fascia or muscle 
substance or impairment of muscle tonus, and of definite 
weakness or fatigue in comparative tests.  (In such tests the 
rule that with strong efforts, antagonistic muscles relax is 
to be applied to insure validity of tests).  38 C.F.R. § 
4.56(b) (1996); 38 C.F.R. 
§ 4.56(d)(2) (1999).

A moderately severe muscle disability requires that there be 
a through and through or deep penetrating wound by a high 
velocity missile of small size or large missile of low 
velocity, with debridement or with prolonged infection or 
with sloughing of soft parts, intermuscular cicatrization.  
Objective findings of such injury would include impairment of 
strength and endurance of the muscle group involved, 
palpation of loss of deep fascia, or loss of muscle 
substance.  38 C.F.R. § 4.56(c) (1996); 38 C.F.R. § 
4.56(d)(3) (1999).

Where entitlement to compensation has been already 
established and an increase in disability is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  In conjunction with his 
present claims for increase, the veteran was afforded VA 
general medical examination in November 1997.  On examination 
of the musculoskeletal system, numerous scars were noted.  
The examination report, accompanied by a color-slide of each 
scar, shows that there was a 9.5 by 3.5 centimeter elliptical 
scar on the left anterior chest area, which was well healed, 
non-tender, slightly disfiguring and slightly retracted.  
There was a 5 by 1 centimeter, linear, vertically oriented 
scar on the lateral aspect of the left deltoid region.  

There was a 10 centimeter, linear, vertically oriented, 
disfiguring scar on the anteromedial aspect of the left knee, 
adjacent to the medial surface or edge of the corresponding 
patella.  The scar was non-tender.  A similar scar was noted 
on the anteromedial surface of the right knee and it measured 
10.5 centimeters in length.  There was also a 5 centimeter, 
linear, pink, well-healed scar on the anteromedial surface of 
the left foreleg, situated midway between the knee and the 
ankle.  The VA examiner further noted that the veteran was 
able to squat to full range and could do so easily, without 
any display of discomfort.  The veteran could stand on his 
toes and heels.  Forward elevation and abduction of the 
shoulder was achieved to 180 degrees, bilaterally.  Internal 
and external rotation of the shoulder was achieved to 90 
degrees, bilaterally.  The veteran was able to perform back 
scratching with both hands.  There was no evidence of any 
acute shoulder discomfort at that time.  His shoulders were 
well-developed, and there was no asymmetry.  It was noted 
that the veteran is right-handed.  

On examination of the knees, extension was achieved to 0 
degrees, bilaterally.  Knee flexion was 140 degrees on the 
right and 145 degrees on the left.  McMurray sign was 
negative, bilaterally.  There was no laxity of the cruciate 
or collateral ligaments of either knee.  The patellar 
grinding test was also negative, bilaterally.  Knee deep 
tendon reflexes were 3 plus, bilaterally.  Ankle deep tendon 
reflexes were not elicited on the left and were about 2 plus 
on the right.  The circumference of the calves at 
corresponding levels was 16.5 inches on the right and 17 
inches on the left.  The circumference of the knee was 16.5 
inches, bilaterally.  The circumference of the thighs at the 
lower third level was 19 inches, bilaterally.  It was noted 
that the veteran was sturdily built, and was able to perform 
all the movements without any display of discomfort.  On 
evaluation of the nervous system, the veteran's cranial 
nerves were noted to be intact, except for his hearing 
impairment and possible refractive error.  Cerebellar 
function was physiological.  There were no pathological 
reflexes elicited, although there was some non-responsiveness 
of the right ankle to deep tendon reflex.  There were no 
sensory deficits.  There were also no tremors or 
fasciculations.  

X-rays of the shoulder revealed small residual fragments in 
the soft tissue, but with no acute injury.  X-rays of the 
left knee showed a small metallic fragment overlying the 
medial left femoral condyle, but with no acute injury.  X-
rays of the right knee showed a metallic foreign body present 
on the right side at the posterior aspect of the proximal 
shaft of the tibia, but with no effusion or degenerative 
changes.  X-rays of the left lower extremity revealed 
several, less than 5 millimeter sized, residual fragments in 
the left tibia, but with no acute injury involving the tibia 
or fibula.  The diagnoses included: (1) disfiguring, non-
tender scars on the anterior chest area, as described, with 
no functional residuals referable to the shoulders; (2) 
residual scars on the extensor aspect of both knees, post 
shrapnel wound and subsequent surgical effort to excise 
shrapnel with some subjective complaints, but with no 
objective clinical functional deficits; and (3) status post 
excision of shrapnel wound from the left foreleg or recent 
vintage with a well-healed pink scar.

In August 1998, the veteran presented testimony at a personal 
hearing held by the undersigned member of the Board at the 
local VARO.  The veteran testified that he is right handed, 
and noted that he suffers from recurrent pain left shoulder 
pain.  At times, the pain also comes down his neck and arms.  
He noted that when he holds his arm over his head, the 
muscles tense up.  He also stated that he could not work with 
it at times if he is going to do anything.  On a scale from 1 
to 10, 10 being the worst, he rated his overall left shoulder 
pain as a 9-10.  He further noted that he has occasional 
numbness of the neck and left arm.  He stated that his left 
shoulder scar gets real red and swollen at times.  As to his 
left lower extremity, the veteran stated that he has pain of 
the entire left knee up to the hip and down to the ankle.  He 
wears support stocking all of the time.  He noted that the 
big 'thing' with his knee was persistent discomfort due to 
pain.  Although VA had recently removed some foreign bodies 
from the left scar between his knee and ankle, he still had 
pain all of the time.  The veteran further noted that he has 
similar problems with his right knee, i.e. pain radiating up 
to the hip and down to the ankle.  

As noted above, the veteran submitted additional evidence at 
the time of his hearing in August 1998, with a waiver of 
initial RO consideration.  This evidence included copies of 
1996 and 1997 VA radiology and surgical pathology reports 
relating to his SFW wounds.  There was also a list of drugs 
prescribed by VA for the veteran's use.  A May 1996 Agent 
Orange examination report shows that the veteran was seen for 
a rash with itching of the left leg.  The report shows a 
diagnosis of degenerative/posttraumatic arthritis; however, 
it is noted that this finding was not supported by the 
accompanying radiology report.  It was remarked that there 
were no manifestations of Agent Orange at that time.

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 3.102 (1999); and Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  After a contemporaneous review of the evidence of 
record, the Board finds that the increased rating for the 
veteran's various SFW disabilities are not warranted.

As to the veteran's SFW residuals of the left shoulder, left 
knee, and right knee and tibia, the Board observes the 
schedular criteria for disability evaluations in excess of 10 
percent are not met.  Although the veteran has complained of 
pain, there was no objective clinical functional deficits 
shown on VA examination.  Moreover, he had essentially normal 
range of motion and there was no objective evidence of 
neurological deficit.  Indeed, the examination report 
reflects that forward flexion and abduction of the left 
shoulder was achieved to 180 degrees with internal and 
external rotation achieved to 90 degrees.  See 38 C.F.R. § 
4.71, Plate I (1999).  The veteran also was able to perform 
back scratching.  In reference to his knees, it was noted 
that the veteran was able to squat to full range readily 
without any discomfort, and could stand on toes and heels.  
Extension of the knees was achieved to 0 degrees, 
bilaterally, with flexion to 140 degrees on the right and 145 
on the left. McMurray's test was negative, bilaterally.  On 
further bilateral evaluation, there was no laxity of the 
cruciate or collateral ligaments, patella grinding test was 
negative, and deep tendon reflexes were 3 plus.  In addition, 
all of the veteran's service-connected scars have been 
described as well-healed and non-tender.  In this regard, the 
Board notes that the color photographs accompanying the 
examination report support these findings.  The Board would 
note, however, that the photograph of the veteran's left 
shoulder shows that the scar is hyperpigmented.  The 
photographs of the knees show that his surgical scars are 
slightly indented, but otherwise as described.  The 
photograph of the veteran's scar midway between the left knee 
and ankle is also slightly indented and a series of linear, 
tiny circular and reddish looking but healed scars, on both 
sides of the surgical incision (this appears to look like the 
holes created by stitches).

In view of the foregoing, the Board finds that schedular 
criteria for disability evaluations in excess of 10 percent 
under Diagnostic Codes 5301 (moderate disability of the left 
shoulder, Muscle Group I), 5257 (moderate impairment of the 
knees), 5260 (limitation of flexion to 30 degrees of either 
leg), 5261 (limitation of extension to 15 degrees of either 
leg) and 5262 (malunion of the left tibia with moderate knee 
or ankle disability) have not been met met.  In addition, the 
Board observes that the current 10 percent evaluation for his 
SFW scar of the right knee and tibia is the maximum rating 
allowable under Diagnostic Codes 7803-05.  As the Board knows 
of no other basis which would provide the veteran with higher 
schedular evaluations, his claims for an increased disability 
ratings for SFW residuals of the left shoulder, left knee, 
and right knee and tibia are denied.

Similarly, the veteran's claim for an increased (compensable) 
rating for his SFW scar of the left lower extremity must also 
be denied.  The VA examination report did not reflect 
evidence of a malunion of the tibia and fibula or findings of 
a tender, painful, or poorly nourished scar such that a 
compensable rating under Diagnostic Codes 5262, 7803, 7804 
and/or 7805 is justified.  As the Board also knows of no 
other basis which would provide the veteran with higher 
schedular evaluation for his SFW scar of the left lower 
extremity, his claim is denied.

In this case, for the foregoing reasons and bases, the 
preponderance of the evidence is against the claims for 
increased ratings and, thus, there is no doubt to be resolved 
in favor of the veteran.  


ORDER

The claim for service connection for bilateral hearing loss 
is denied as not well grounded.

An increased rating for residuals of a SFW of the anterior 
surface of the left shoulder (minor), extending to the chest, 
with retained foreign bodies and tender scarring, is denied.

An increased rating for residuals of a SFW of the left knee 
is denied. 

An increased rating for a residual SFW scar of the right knee 
and tibia is denied.

An increased (compensable) rating for a residual SFW scar of 
the left lower extremity is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

